'Bloodworth, J.
1. The special ground of the motion for a new trial complains of the following excerpt from the charge: “The State has introduced evidence of what it claims to be a confession or incriminatory admission on the part of the defendant. I charge you that a confession must be scanned with care and received with great caution, must be free and voluntarily made, without the slightest hope of benefit or remotest fear of injury, and a confession alone will not authorize a conviction unless corroborated by other evidence. So look to the evidence and see of [if] a confession was made or any incriminatory admission by the defendant; if so, see whether it has been corroborated sufficiently to authorize you to convict.” In passing on assignments of error this court is confined to those specifically made. The sole assignment of error in this ground is that “nowhere in the evidence was there anything authorizing or requiring said charge; that there was no evidence of any confession or incriminatory admission on the part of the defendant.” The record shows several instances of, abundant evidence as to, incriminatory admissions, and this ground is therefore without merit.
2. The evidence authorized the conviction of the accused, and, as no error of law was committed, the judgment is

Affirmed.

Broyles, G. J., and LuTce, J., concur.